Exhibit 10-eee BELLSOUTH NONQUALIFIED DEFERRED INCOME PLAN (As amended and restated effective January 1, 1999) BELLSOUTH NONOUALIFIED DEFERRED INCOME PLAN (As amended and restated effective January 1, 1999) BellSouth Corporation ("BellSouth") established on the first (1st) day of September, 1985, the BellSouth Nonqualified Deferred Income Plan ("Plan") for certain employees of BellSouth and its subsidiaries. The Plan is hereby amended and restated effective as of the 1st day of January, 1999, and, subject to the limitations contained in Article 2 of the Plan, the Plan as so amended and restated shall hereafter apply to all Deferral Agreements, including those executed before this effective date, under the Plan. ARTICLE
